DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Responsive to correspondence
The notice of allowance is in response to amendment filed on 03/31/2021. The applicant’s arguments are found persuasive, the application is now in condition for allowance. 
	

Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 13 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claim 1:
The prior art of record does not teach “A blade adjustment mechanism, for an air circulator, the air circulator including: a housing defining an air outlet, the air outlet comprising an air inlet side and an air outlet side, wherein the blade adjustment mechanism comprises: a fixing bracket, fixedly connected with the housing; at least two wind guide assemblies, spaced apart from each other and partially extending into the air outlet, one of the at least two wind guide assemblies comprising two opposite side edges, a side edge of the one of the at least two wind guide assemblies located at the air outlet side being rotationally connected with the fixing bracket in combination with wherein the second connecting rod is configured to be driven to move closer to or farther away from the at least two wind guide assemblies to drive the at least two first connecting rods to drive the at least two wind guide assemblies to rotate around the fixing bracket, parts of the at least two wind guide assemblies extending into the air outlet being opened or gathered relative to the air outlet to make the air outlet blow divergingly or concentratedly.” as claimed in claim 1, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Regarding Claim 13:
The prior art of record does not teach “An air circulator, comprising a housing, a cross-flow wind wheel and a blade adjustment mechanism adjacent to the cross-flow wind wheel, the cross- flow wind wheel being fixedly connected with the housing, the housing defining an air outlet, the air outlet comprising an air inlet side and an air outlet side, wherein the blade adjustment mechanism including: a fixing bracket, fixedly connected with the housing; at least two wind guide assemblies, spaced apart from each other and partially extending into the air outlet, one of the at least two wind guide assemblies comprising two opposite side edges, a side edge of the one of the at least two wind guide assemblies located at the air outlet side being rotationally connected with the fixing bracket; at least two first connecting rods, an end of one of the at least two first connecting rods being rotationally connected with a side edge of the one of the at least two wind guide assemblies located at the air inlet side, in combination with wherein the second connecting rod is configured to be driven to move closer to or farther away from the at least two wind guide assemblies to drive the at least two first connecting rods to drive the at least two wind guide assemblies to rotate around the fixing bracket, parts of the at least two wind guide assemblies extending into the air outlet being opened or gathered relative to the air outlet to make the air outlet blow divergingly or concentratedly” as claimed in claim 13, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 13.
In view of the foregoing, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        April 25, 2022